Citation Nr: 1309820	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  08-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability rating based on individual unemployability (TDIU) 

3.  Entitlement to an initial compensable rating for service-connected asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2005 August 2007 and May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) that denied claims seeking a TDIU and service connection for PTSD and granted service connection for asbestosis and assigned an initial noncompensable rating, effective July 25, 2005, respectively.  

In May 2012, the Board remanded the case for additional development.

As to the current claim for service connection for PTSD, the Veteran is deemed to be claiming entitlement to service connection for psychiatric symptomatology regardless of the diagnosis.  Thus, the underlying issue on appeal has been recharacterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to a TDIU and increased rating for asbestosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The evidence shows that current acquired psychiatric disorders, diagnosed as PTSD, depressive disorder, NOS, and cognitive disorder, NOS, are related to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD, depressive disorder, NOS, and cognitive disorder, NOS, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for PTSD, depressive disorder, NOS, and cognitive disorder, NOS.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  Moreover, in light of that favorable disposition, the Board need not further consider whether the agency of original jurisdiction (AOJ) has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit , citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection for PTSD is warranted when the evidence shows: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the DSM-IV); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that service connection is warranted because his current acquired psychiatric disorders, diagnosed as PTSD, depressive disorder, NOS, and cognitive disorder, NOS, are due to stressors during service.

The evidence of record, which includes service treatment records (STRs), VA medical records, private treatment records, lay statements, and VA examination reports, and Social Security Administration records, establish that the Veteran has a current disability.  Specifically, during the appeal period he has been diagnosed with PTSD, depressive disorder, NOS, and cognitive disorder, NOS.

The Veteran was diagnosed with "some features of depression" as early as March 1977 in a Special Psychiatry Evaluation at a VA hospital in Tampa.  In April 2005 based on a very thorough evaluation the Veteran's private treating psychologist Dr. F diagnosed chronic severe PTSD using DSM-IV criteria.  Dr. F's evaluation was based on clinical interview, Personality Assessment Inventory, and Mississippi Scale for Combat-Related PTSD.  The record shows that the Veteran has continued to be treated by Dr. F. for PTSD since that evaluation, and was continuing monthly group therapy as recently as June 2012.  A psychological evaluation in June 2012 by another private psychologist, Dr. A., included a clinical interview, Minnesota Multiphasic Personality Inventory, and review of records.  Dr. A. found Axis I diagnoses of PTSD and depressive disorder, NOS.

The Veteran has not been treated at VA facilities for his mental health.  However, VA treatment records do show positive PTSD screens in March 2010, June 2010, and October 2012.  There are also negative depression screens on March 2010, April 2011, and March 2012, and one negative PTSD screen in September 2011.

The Veteran underwent a VA examination in October 2012.  Based on clinical interview, review of the claims file, the examiner found that the Veteran met the DSM-IV criteria for Axis I diagnoses of PTSD, depressive disorder, NOS, cognitive disorder, NOS, and alcohol dependence in sustained, partial remission.

The Board finds that the evidence shows the Veteran has a current acquired psychiatric disorder, diagnosed as PTSD, depressive disorder, NOS, and cognitive disorder, NOS.

The evidence also shows that the Veteran was exposed to stressors during service.  He has reported two confirmed in-service stressors that he believes are related to his current psychiatric disability.  

First, he reports that in 1973, while attached to the U.S.S. Simon Lake, a pilot light went out in his living quarters and it filled with gas while he was sleeping, causing him to become unconscious.  The Veteran stated that he was hospitalized and lost his memory for weeks.  STRs confirm that in March 1973, the Veteran was admitted to a hospital in a semi-stuporous state after he fell asleep with a pilot light out on a butane heater.  Admission diagnosis was butane inhalation, and after 12 hours of hospitalization, he was discharged with a diagnosis of butane exposure in the line of duty, not due to his own misconduct.  The narrative summary of the hospitalization noted that he was found by a friend to be unarousable and was brought to the emergency room in a very depressed mental status.  The Board finds that this claimed in-service stressor is verified by credible supporting evidence that it occurred, namely the Veteran's STRs.  This is sufficient verification for a PTSD claim.  See Memorandum from Director, Administrative Service dated August 8, 1980, in claims file.

The second claimed stressor is that in mid to late 1971, while stationed in Guam, he and a few fellow service members were camping and were attacked by a group of 15 local citizens.  During the altercation, one of the locals was driving an automobile and trying to run the Veteran and his fellow service members over.  He accidentally struck one of the other locals instead, ran over and dragged him for a short distance, and the local later died as a result.  The Veteran stated that this incident was reported to a duty officer.

Two former service members have submitted "buddy statements" corroborating the Veteran's account and indicating that the local police were informed and a report was filed.  The accounts are consistent, internally, with one another, and with the Veteran's lay testimony.  In treatment records and lay statements, he reported that he experienced horror and self-blame when the local citizen was killed.  

Lay persons are competent to testify with respect to facts and symptoms that are capable of lay observation.  Layno, supra.  The Veteran and his fellow service members are therefore competent to testify to events and feelings, including the Guam altercation, fear, and horror that were experienced during service.  Further, his personnel records demonstrate that his reports are consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154.  As such, the Board considers the lay testimony of the Veteran and his fellow service members to be credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The Board observes that, under the amended regulations governing service connection for PTSD, if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2012); 75 Fed. Reg. 39843 (July 30, 2010).  In this case, the Board finds that consideration of this specific provision is unwarranted as the particular stressors to which the Veteran attributes his PTSD involve neither type of activity.  Rather, the Veteran's claim is predicated on a reported history of two in-service traumas, neither of which involved hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(5) (2012).  

While in this case lay testimony cannot provide sufficient verification of a stressor for a PTSD claim, it can be sufficient to establish that the Veteran was exposed to stressful events in service for the purpose of other acquired psychiatric disorders.  The Board therefore finds that the second stressor in Guam is confirmed for the purpose of addressing his depressive and cognitive disorders.

The remaining inquiry is whether the Veteran's current acquired psychiatric disorder is related to his active service.  

When Dr. F. diagnosed the Veteran with PTSD in April 2005, he listed an Axis IV factor of "exposure to life threatening situations."  The accompanying narrative report of the evaluation describes life threatening situations including the Guam and butane incidents.  Dr. A stated in his evaluation report that symptoms of PTSD "are, as likely as not, service-connected."  He also noted that after service the Veteran was employed for 27 years as a firefighter.  Dr. A opined that "exposure to traumatic events during his career with the Titusville Fire Department more likely than not exacerbated the symptomatology that resulted from his military service." 

The October 2012 VA examiner stated that the reported in-service incidents are capable of causing the Veteran's present symptoms; however his post-service employment as a firefighter also exposed him to traumatic events that could have caused and/or exacerbated the symptoms.  Based on the record, the VA examiner opined that it is at least as likely as not that the current depressive disorder and cognitive disorder are related to service.  Due to the delayed onset of PTSD symptoms and unknown severity or frequency of the Veteran's exposure to trauma as a firefighter, he stated that he could not opine on the initial onset or cause of the Veteran's PTSD without resorting to speculation.

The Veteran's brother has submitted a statement noting that he served with the Veteran under a "brother duty" program that awarded him duty assignments with the Veteran during the first two years of his service.  The brother saw the Veteran in March 1971 and he was his normal carefree, confident, strong self.  The Guam incident occurred in mid 1971, while the brother was still in training and the Veteran was stationed in Guam.  The brother did not see the Veteran again until August 1972 when they were first assigned to the same station.  Upon reuniting, the brother was "taken aback" at the change in the Veteran and described him as unsure, moody, and ready to fight with anyone around him.  The brother stated that the Guam incident was very traumatic and had a negative effect on the Veteran's personality.  He was stationed apart from his brother during the butane incident, but was transferred back because the Veteran was in critical condition due to lack of oxygen.  He stated that still he does not use a gas grill around the Veteran because the latter often believes he smells a gas leak.  He states that since the butane incident, the Veteran has been depressed and quick to anger.  The Board finds this lay statement to be competent observation of the onset and nature of the Veteran's psychiatric symptomatology.  Moreover, the Board finds it is consistent with the other evidence of record and therefore credible.

In summary, the reports of Drs. F and A relate the Veteran's PTSD to his in-service stressors.  The October 2012 VA examiner could not provide an opinion on the etiology of PTSD without speculating.  While the Veteran's traumatic exposure as a firefighter led the VA examiner to feel a conclusion would be speculative, Dr. A stated it more likely than not exacerbated the symptomatology, but still opined that the symptomatology resulted from the Veteran's military service.  Therefore, with respect to the PTSD, there are two opinions suggesting a relationship to service and one non-opinion.  All of the opinions are based on thorough evaluations and all of the opinions are supported by rationales.  The Board finds that the evidence supports service connection for the Veteran's PTSD.

The October 2012 VA examiner relates the Veteran's depressive disorder and cognitive disorder to service.  There are no contradictory opinions.  The Board finds that the evidence supports service connection for the Veteran's depressive disorder and cognitive disorder.


ORDER

Service connection for PTSD, depressive disorder, NOS, and cognitive disorder, NOS, is granted.


REMAND

In a May 2012 rating decision, the RO granted entitlement to service connection for asbestosis and assigned a noncompensable rating.  In June 2012, the Veteran submitted a letter disagreeing with that rating and contending that his disability warrants a higher rating.  The Board accepts the Veteran's June 2012 statement as a Notice of Disagreement with the May 2012 rating decision.  See 38 C.F.R. § 20.201 (2012).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with other issues on appeal.  In this decision, the Board has granted service connection for acquired psychiatric disorders.  The AOJ must assign a disability rating for this disability in the first instance.  Assignment of an initial evaluation for this disability may impact whether the Veteran satisfies the schedular requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  The Board is also remanding the issue of initial compensable rating for asbestosis.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC with respect to his claim of entitlement to an initial compensable rating for service-connected asbestosis, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

2.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, and in particular, his psychiatric disability, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

In offering this assessment, the examiner must comment on the findings and conclusions set forth in the VA and private medical evidence, to specifically include those offered by psychologist L. Scott Fairchild.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

3.  Then readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


